DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/28/22 is acknowledged.  The traversal is on the ground(s) that the technical feature defines a contribution over the prior art.  This is not found persuasive because of the reasons set forth in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,163,302 A1.
Regarding claim 1, EP ‘302 discloses a superabsorbent complexed with 0.5-15% aluminum ions as well as the claimed amount of lactate and phosphate ions (see [0001,0095-0099,0137,0141-0142], claims, Figures, and Examples). See also, International Search Report and Written Opinion.
Regarding claims 2-4, 6-9, 12, and 14-15, EP ‘302 discloses the claimed features, such as acids, alkali ions, alkaline earth ions, organometallic clusters, sulfates, and aluminum. See also, International Search Report and Written Opinion.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘302 as applied to claim 4 above, and further in view of WO 2008/092842 A1.
Regarding claim 5, EP ‘302 fails to disclose aluminum ions applied in the claimed manner.
WO ‘842 discloses application of aluminum ions in the claimed manner (see International Written Opinion, pages 4-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736